TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-17-00347-CR


                                 Jason Floyd Tarr, Appellant

                                                v.

                                 The State of Texas, Appellee


                FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
        NO. CR-15-0714, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING


                ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant’s brief was originally due on December 18, 2017. After this Court

granted multiple motions requesting an extension of time to file his brief, appellant’s brief was

due on June 18, 2018. In granting the most recent extension, this Court advised counsel that no

further extensions would be granted and that failure to comply with our order would result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure. To date, the brief has not been tendered for filing and is overdue.

       The appeal is abated and remanded to the trial court. The trial court shall conduct a

hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned this appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See id. R. 38.8(b)(2), (3). If necessary, the

court shall appoint substitute counsel who will effectively represent appellant in this appeal.

Following the hearing, which shall be transcribed, the trial court shall order the appropriate
supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared

and forwarded to this Court no later than July 23, 2018. See id. R. 38.8(b)(3).

               It is so ordered June 21, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Abated and Remanded

Filed: June 21, 2018

Do Not Publish




                                                 2